Citation Nr: 1509935	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  14-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to April 1953.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

An additional claim of entitlement to aid and attendance (A&A) was raised in a recent February 2015 statement from the Veteran.  This statement included an attached letter from his physician dated in January 2015.  This additional claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), however, so the Board does not have jurisdiction over this additional claim, therefore is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

And as for the claim that is presently before the Board, for a higher rating for the right ankle disability, this claim requires further development before being decided on appeal, so the Board is REMANDING this claim to the AOJ.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran's claim for a higher rating for his right ankle disability requires further development.  He alleges that he has no motion at all in this ankle, that he cannot bend it even the slightest.  He alleges that the only motion he has is when this ankle is forcibly bent.  His more recent range-of-motion measurements show 0 degrees of plantar flexion and extension, according to the results of his July 2014 VA examination.  His magnetic resonance imaging (MRI) and X-ray reports show osseous fusion of the distal tibia and fibula and distal syndesmotic fusion of this ankle.  His rating is currently as high as it possibly can be under the diagnostic codes (DCs) pertaining to the ankle joint, unless he has ankylosis.
Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Ankylosis has not been objectively found or confirmed, but this evidence mentioned tends to suggests that range of motion in this ankle is so diminished as to amount to the functional equivalent of ankylosis, either of the ankle itself or the subastragalar or tarsal joints.  A medical opinion therefore is needed concerning this possibility.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  First associate with the Veteran's claims file all updated VA or other treatment records.  To this end, ask that he identify all more recent treatment he has received for his right ankle disability, and obtain all records he identifies as potentially relevant, if they are not already in the file.

2.  After receipt of all additional records, schedule the Veteran for an additional examination of his right ankle.  The examiner is asked to review the claims file, including a complete copy of this remand, as part of the examination, especially so he/she is aware of the additional information that is needed to assist in deciding the appeal of this claim.

The examiner is asked to test range of motion in the Veteran's right ankle.  This is particularly important because the Veteran has asserted that he cannot move this ankle at all, therefore, that it must be forcibly bent.  His range-of-motion measurements were reduced to just 5 degrees of flexion and extension in January 2013, and they were even worse during his more recent July 2014 VA examination since they were down to 0 degrees, but there still was no confirmation he has ankylosis.

X-ray and MRI reports show syndesmotic fusion of the right ankle and complete osseous fusion of the distal tibia and fibula.  The examiner thus is asked to provide some discussion on whether these findings are sufficient to conclude this ankle is, for all intents and purposes, ankylosed, and discuss the abnormality of this ankle and its impact on the Veteran's functionality.  The examiner is urged to provide discussion of this functional impact by providing explanatory rationale as to how it affects the Veteran's daily activities.  The July 2014 VA examiner did not adequately complete this aspect of the examination.

So, to reiterate, this additional examiner is asked to provide an opinion on whether the range of motion of the Veteran's right ankle is so diminished owing to his pain or other symptoms that it is the functional equivalent of ankylosis.  If so, the examiner is asked to give an opinion on whether this ankle is primarily in plantar flexion or extension and the approximate position in degrees (i.e., between 30 and 40 degrees, greater than 40 degrees, etc.).  

If the examiner finds the functional equivalent of ankylosis, an opinion additionally is needed on whether there is an abduction, adduction, eversion, or inversion deformity.

All opinions must be accompanied by explanatory rationale, that is, preferably with citation to evidence in the record, including examination findings, and medically-accepted knowledge.

3.  Ensure the examiner provides this additional information that is needed to assist in deciding this claim.  If the examination report does not include sufficient responses to the specific opinions requested, it must be returned to the examiner for all necessary additional information.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

